DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6, 16 and 20 are objected to because of the following informalities:  the wording “and/or” is indefinite language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cai (US 2016/0377945).
Re Claim 1: As shown in Fig. 3, Cai discloses a display substrate, comprising:
a base 01 (Fig. 1b);
a plurality of common electrodes 20 distributed on the base in an array; and
a plurality of common electrode lines 11 extending along a row direction, each of the plurality of common electrode lines 11 connected to a corresponding row of common electrodes 20 [0039], wherein
the common electrode line 11 is connected to the common electrode 20 through a conductive connection portion 40/41, the conductive connection portion 40/41 comprising conductive structures 40 and 41 stacked on top of one another in a plurality of layers [0042].
Re Claim 14: Cai discloses a display panel comprising the display substrate according to claim 1 [0009].
Re Claim 15: Cai discloses a display apparatus, comprising the display panel according to claim 14 [0003].
Claims 1-4, 6, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (Wang, US 2017/0271370).
Re Claim 1: As shown in Figs. 1 and 7, Wang discloses a display substrate, comprising:
a base 11;
a plurality of common electrodes 19 distributed on the base in an array; and
a plurality of common electrode lines 122 extending along a row direction, each of the plurality of common electrode lines 122 connected to a corresponding row of common electrodes 19, wherein
the common electrode line 122 is connected to the common electrode 19 through a conductive connection portion, the conductive connection portion comprising conductive structures 412/411/413 stacked on top of one another in a plurality of layers (Fig. 7) [0113].
Re Claim 14: Wang discloses a display panel comprising the display substrate according to claim 1 [0008].
Re Claim 15: Wang discloses a display apparatus, comprising the display panel according to claim 14 [0005].
Re Claims 6 and 20: The display substrate according to claim 1 and the display panel according to claim 14, wherein, as shown in Fig. 7, the plurality of common electrodes 19 and the plurality of common electrode lines 122 are located in different layers, an interlayer insulation layer 15 and a gate insulation layer 13 are included between the plurality of common electrodes 19 and the plurality of common electrode lines 122, and the plurality of common electrode lines 122 are disposed on a side of the plurality of the common electrodes 19 proximal to the base 11; and
the conductive connection portion connects each of the plurality of common electrodes 19 with a corresponding common electrode line 122 of the plurality of common electrode lines through a via 1 (through-hole) in the interlayer insulation layer 15 and gate insulation layer 13.
Re Claims 2 and 16: The display substrate according to claim 1 and the display panel according to claim 14, further comprising: a plurality of pixel units (Fig. 1), wherein each of the plurality of pixel units comprises a thin-film transistor and a pixel electrode 17 (Fig. 7); and
the conductive structures 412/411/413 in the plurality of layers comprise a first conductive structure and a second conductive structure, wherein the first conductive structure 413 is disposed in a same layer as a source electrode 161 and a drain electrode 162 of the thin-film transistor, and is made of a same material as the drain electrode and source electrode, and the second conductive structure 411 is disposed in a same layer as the pixel electrode 17, and is made of a same material as the pixel electrode 17 [0099, 0101, 0113].
Re Claims 3 and 17: The display substrate according to claim 2 and the display panel according to claim 16, further comprising: a plurality of gate lines and a plurality of data lines; wherein
the plurality of gate lines cross over the plurality of data lines to define the plurality of pixel units; and an interlayer insulation layer is disposed between the plurality of gate lines 121 and the plurality of data lines 16 (Fig. 1); and
the plurality of common electrode lines 122 and the plurality of gate lines 121 extend along a same direction, are disposed in a same layer, and are made of a same material (Figs. 1 and 10, S201).
Re Claims 4 and 18: The display substrate according to claim 2 and the display panel according to claim 16, wherein a material of the second conductive structure 411 comprises Indium Tin Oxide [0102].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, US 2017/0271370) in view of Cheng et al. (Cheng, US 2016/0252793).
Re Claims 5 and 19: The display substrate according to claim 2 and the display panel according to claim 16: 
As shown in Fig. 7, Wang discloses each of the plurality of the common electrodes 19 comprises a plurality of strip-shaped sub-electrodes disposed at intervals.
Wang does not disclose that each of the plurality of the pixel electrodes has a plurality of slits, and,
the plurality of common electrodes correspond to the plurality of pixel electrodes one by one, and an orthographic projection of each of the strip-shaped sub-electrodes of each of the plurality of common electrodes on the base overlaps with an orthographic projection of a corresponding slit of a corresponding pixel electrode of the plurality of pixel electrodes on the base.
As shown in Figs. 6 and 7, Cheng discloses a display substrate comprising a plurality of common electrodes 700 and a plurality of pixel electrodes 400, wherein each of the plurality of the common electrodes 700 comprises a plurality of strip-shaped sub-electrodes (between slits 701) disposed at intervals, and each of the plurality of the pixel electrodes 400 has a plurality of slits 401, and
the plurality of common electrodes 700 correspond to the plurality of pixel electrodes 400 one by one, and an orthographic projection of each of the strip-shaped sub-electrodes of each of the plurality of common electrodes 700 on the base 100 overlaps with an orthographic projection of a corresponding slit 401 of a corresponding pixel electrode of the plurality of second electrodes 400 on the base 100 [0076].
Accordingly, it is obviously applicable to the display substrate of Wang in order to improve the display evenness [0006].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a plurality of pixel electrodes and a plurality of common electrodes, wherein each of the plurality of the pixel electrodes has a plurality of slits, and each of the plurality of the common electrodes comprises a plurality of strip-shaped sub-electrodes disposed at intervals, and the plurality of common electrodes correspond to the plurality of pixel electrodes one by one, and an orthographic projection of each of the strip-shaped sub-electrodes of each of the plurality of common electrodes on the base overlaps with an orthographic projection of a corresponding slit of a corresponding pixel electrode of the plurality of pixel electrodes on the base in order to improve the display evenness.
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang, US 2017/0271370) in view of Feng (US 2017/0307921) and Okada et al. (Okada, US 10,082,715).
Re Claim 13: The display substrate according to claim 2:
Wang does not disclose a buffer layer disposed on the base, a gate electrode disposed on the buffer layer, a gate insulation layer disposed on the gate electrode, and an active layer disposed on the gate insulation layer, wherein
the drain electrode comprises a first portion disposed on the gate insulation layer, and a second portion disposed on the active area and integrated with the first portion as a single piece; and
the pixel electrode comprises a first portion covering the drain electrode, and a second portion located on the gate insulation layer.
At first, as shown in Fig. 2d, Feng discloses that a buffer layer 40 can be arranged between the base 1 and the gate electrode in order to improve the adhesion between the base and the metal film [0036].
Accordingly, it is obviously applicable to the display substrate of Wang in order to realize the same advantage.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to dispose a buffer layer on the base in order to improve the adhesion between the base and the metal film.
With the modification, as shown in Fig. 7 of Wang, it is obvious that a gate electrode 121 is disposed on the buffer layer, a gate insulation layer 13 disposed on the gate electrode 121, and an active layer 14 disposed on the gate insulation layer 13.
Further, as shown in Fig. 6, Okada discloses that the drain electrode 30D comprises a first portion disposed on the gate insulation layer 32I (portion contacting pixel electrode 26, and a second portion disposed on the active area 36 (portion contacting insulating layer IF1) and integrated with the first portion as a single piece 30D; and
the pixel electrode 26 comprises a first portion covering the drain electrode 30D portion contacting 30D and IF1), and a second portion located on the gate insulation layer 32I (portion contacting 36) (col. 9, lines 15-37).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to further form the drain electrode comprising a first portion disposed on the gate insulation layer, and a second portion disposed on the active area and integrated with the first portion as a single piece; and the pixel electrode comprising a first portion covering the drain electrode, and a second portion located on the gate insulation layer in order to increase the aperture ratio of the display, achieve a sufficient transmitted light amount, and have a high viewing angle performance (col. 9, lines 53-56).
Re Claim 9: The display substrate according to claim 2:
As shown in Figs. 8 and 9, Okada discloses a via hole CH1 in a portion of the pixel electrode 26 overlapping with the drain electrode 30D in a direction perpendicular to the base 11B1, wherein the via CH1 comprises a first portion (contacting 30D1) and a second portion (connecting to the first portion), and a depth of the first portion is greater than that of the second portion.
Re Claim 10: The display substrate according to claim 9, wherein, as shown in Fig. 8 of Okada, an area of an orthographic projection of the first portion on the base 11B1 is smaller than an area of an orthographic projection of the via CH1 on the base 11B1.
Okada does not explicitly disclose that an area of an orthographic projection of the first portion on the base is one quarter of an area of an orthographic projection of the via on the base. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form an area of an orthographic projection of the first portion on the base being one quarter of an area of an orthographic projection of the via on the base, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Allowable Subject Matter
Claims 7, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871
                                                                                                                                                                                                        June 4, 2022